Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 9, 16, 21, 26, 27, and all associated dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of a fan for directing a fluid through an enclosure of an electronic device as recited in Claim 1 specifically:
the structural and operative relationship between housing and the rotor assembly.  The prior art does not teach or suggest the width of the vertical gap is non-uniform about the circumference of the outer wall to non-uniformly bias discharge of the backflow fluid about the circumference of the outer wall.
The art of record fails to render obvious the claimed combination of a fan for directing a fluid through an enclosure of an electronic device as recited in Claim 9 specifically:
the structural and operative relationship between housing and the rotor assembly.  The prior art does not teach or suggest during rotation of the rotor assembly, the protrusion is configured to engaged with the backflow fluid occupying the radial gap to force an additional portion of the backflow fluid in the downstream direction along the central axis to generate a pressure within the radial gap that reduces a flow rate of the backflow fluid entering the radial gap.
The art of record fails to render obvious the claimed combination of a flow generation unit for directing a fluid through an enclosure of an electronic device as recited in Claim 16
the structural and operative relationship between housing, the first fan having the first rotor assembly, and the second fan having the second rotor assembly.  The prior art does not teach or suggest the first vertical gap of the first fan and the second vertical gap of the second fan each include a respective constricted section having a relatively narrow width and a respective expanded section having a relatively large width to non-uniformly bias discharge of the backflow fluid of the first fan about a circumference of the first outer wall and to non-uniformly bias discharge of the backflow fluid of the second fan about a circumference of the second outer wall.
The art of record fails to render obvious the claimed combination of a fan for directing a fluid through an enclosure of an electronic device as recited in Claim 21 specifically:
the structural and operative relationship between housing and the rotor assembly.  The prior art does not teach or suggest the inlet flange protrudes beyond the plurality of fan blades and beyond the outer wall in an upstream direction and is configured to receive the backflow fluid from the radial gap and direct the backflow fluid in a direction away from the inlet prior to discharge of the backflow fluid from the radial gap. 
The art of record fails to render obvious the claimed combination of a fan for directing a fluid through an enclosure of an electronic device as recited in Claim 26 specifically:
the structural and operative relationship between housing and the rotor assembly.  The prior art does not teach or suggest the flow mitigation feature includes a fan blade of the plurality of fan blades, wherein the fan blade extends through an exterior surface of the shroud to protrude past the exterior surface of the shroud. 
The art of record fails to render obvious the claimed combination of a flow generation unit for directing a fluid through an enclosure of an electronic device as recited in Claim 27 
the structural and operative relationship between housing, the first fan having the first rotor assembly, and the second fan having the second rotor assembly.  The prior art does not teach or suggest the first vertical gap is configured to discharge the backflow fluid of the first fan at the first height and the second vertical gap is configured to discharge the backflow fluid of the second fan at the second height to mitigate interaction between the backflow fluid of the first fan and the backflow fluid of the second fan.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks filed 09/15/2021, have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.K.T./
Examiner, Art Unit 3762
12/10/2021

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762